               Case 1:18-cv-07151-RMI Document 33 Filed 06/10/20 Page 1 of 3



1    ANGELICA M. DIAS, SBN 305461
     HOMELESS ACTION CENTER
2    3126 Shattuck Avenue
     Berkeley, CA 94705
3    Phone: (510) 540-0878 x 310
     Fax: (510) 540-0403
4    adias@homelessactioncenter.org
5    Attorney for Plaintiff
6    SOCIAL SECURITY ADMINISTRATION
     TINA NAICKER
7    160 Spear Street, Suite 800
     San Francisco, CA 94105
8    Phone: (415) 977-8975
     Fax:     (415) 744-0134
9    tina.naicker@ssa.gov
10
     Attorney for Defendant
11

12                                UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14
                                                                                           RMI
15
     RAHAMON WAKING SAVAGE,                                )      CIVIL NO.: 3:18-CV-07151-EDL
                                                           )
16
            Plaintiff,                                     )      STIPULATION TO PLAINTIFF’S
                                                           )      AWARD OF ATTORNEY’S FEES
17
            vs.                                            )      AND COSTS AND PROPOSED
                                                           )      ORDER
18
     ANDREW SAUL,                                          )
     Commissioner of Social Security,                      )
19
                                                           )
            Defendant.                                     )
20
                                                           )
                                                           )
21
                                                           )

22
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   counsel, subject to the approval of the Court, that Plaintiff’s counsel, as Plaintiff’s assignee, be
24   awarded attorney fees under the Equal Access to Justice Act (EAJA) in the amount of FIVE

25   THOUSAND DOLLARS ($5,000.00). This amount represents compensation for all legal




                     STIPULATION AND ORDER RE EAJA FEES – 3:18-cv-07151-EDL                                 1
               Case 1:18-cv-07151-RMI Document 33 Filed 06/10/20 Page 2 of 3



1    services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
2    accordance with 28 U.S.C. §§ 1920, 2412(d).

3           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA

4    attorney fees, and does not constitute an admission of liability on the part of Defendant under

5    the EAJA. Payment of five thousand dollars ($5,000.00) in EAJA attorney fees shall constitute

6    a complete release from and bar to any and all claims Plaintiff may have relating to EAJA fees,

7    expenses, and/or costs in connection with this action.

8           After this Court issues an order for EAJA fees to Plaintiff, the Commissioner will

9    consider the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. The ability

10   to honor the assignment will depend on whether the fees are subject to any offset allowed

11   under the United States Department of the Treasury’s Offset Program and the Commissioner

12   will determine whether the fees are subject to an offset. See Astrue v. Ratliff, 560 U.S. 586,

13   598 (2010). Any payment shall be made payable to Plaintiff, but if the Department of the

14   Treasury determines that Plaintiff does not owe a Federal debt, then the Commissioner shall

15   cause the payment of fees and costs to be made directly to Plaintiff’s counsel pursuant to the

16   assignment executed by Savage (attached).

17          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social

18   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of

19   the EAJA.

20
                                           Respectfully Submitted,
21
     Dated: June 9, 2020                   HOMELESS ACTION CENTER
22                                         By: /s/ Angelica M. Dias
                                               ANGELICA M. DIAS
23                                             Attorney for Plaintiff
24
                                           By:     /s/ Tina L. Naicker
25
                                                   TINA L. NAICKER
                                                   Special Assistant United States Attorney
                                                   [*As authorized by email on June 9, 2020]


                     STIPULATION AND ORDER RE EAJA FEES – 3:18-cv-07151-EDL                             2
               Case 1:18-cv-07151-RMI Document 33 Filed 06/10/20 Page 3 of 3



1
                                                 ORDER
2
     Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act
3
     Fees And Costs, IT IS ORDERED that Plaintiff shall be awarded attorney fees under the EAJA
4
     in the amount of five thousand dollars ($5,000.00), as authorized by 28 U.S.C. §§ 1920,
5
     2412(d), subject to the terms of the above-referenced Stipulation.
6

7

8    APPROVED AND SO ORDERED:

9

10           6/10/2020
     DATED: _____________________                 _________________________________________
                                                  THE HONORABLE ROBERT M. ILLMAN
11                                                UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                     STIPULATION AND ORDER RE EAJA FEES – 3:18-cv-07151-EDL                         3
